Citation Nr: 1642158	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  14-16 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Eva I. Guerra, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In June 2015, the Board remanded the Veteran's claim for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's back disability is not causally or etiologically related to his active duty service.


CONCLUSION OF LAW

Criteria for service connection for a back disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA) are associated with the claims file.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Board last remanded the claim to send a copy of the Veteran's claims file to the Veteran's representative.  This was accomplished in March 2016.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was also provided with a VA examination and a medical opinion was obtained (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Historically, the Veteran submitted a claim of entitlement to service connection for a back disability in June 2011.  The issue was denied in a February 2013 rating decision and this appeal ensued. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A review of the Veteran's service treatment reports reflects that clinical evaluation of the Veteran's spine was normal at his February 1971 entrance examination.  He denied back trouble on a report of medical history form prepared in conjunction with the entrance examination.  In August 1971, the Veteran reported a back ache and body ache.  He was assessed with flu syndrome.  In October 1971, the Veteran reported a back ache, sore throat, head congestion, body ache, and cough.  He had an elevated temperature at that time and he was assessed with flu syndrome and possible beta strep.  In October 1972, the Veteran reported low back pain.  He was assessed with lumbosacral strain.  Clinical evaluation of the spine was normal at an examination in June 1974 and at the Veteran's November 1974 separation examination.  

An October 1982 VA medical certificate indicates that the Veteran reported chronic low back pain for "many years."  He was assessed with chronic lumbar strain.  

An April 1983 private medical record from H. L., D.C., reflects that the Veteran was diagnosed with subluxation of the first and second cervical vertebrae causing muscle spasms in the neck and back.  The Veteran was assessed with cervical, dorsal, and lumbar nerve root irritation.  

An August 1985 private medical record from S. Chiropractic, P.C., indicates that the Veteran reported constant low back pain.  

In October 1985, on a report of accidental injury (VA Form 21-4176), the Veteran reported that he sustained a back injury in 1977 when he was walking with a box and sustained a twisting injury.  

At a December 1985 VA examination, the Veteran reported a twisting injury to his back in 1977.   X-rays of the lumbar spine revealed unremarkable alignment and intervertebral disc spaces, unremarkable apophyseal joints and lamina, and unremarkable transverse process with the exception of pseudoarticulation of the transverse process of L1.  He was assessed with a history of lumbar strain and of pseudoarticulation of the transverse process of L1.
      
Records from the SSA include an April 1998 treatment report from Michigan Medical Consultants.  The Veteran reported a twenty year history of back pain.  He indicated that he injured his back in 1977 when he slipped while carrying a box and twisted his neck.  He also reported an injury when he was crushed by a two ton roll of paper.  The examiner assessed the Veteran with arthralgias and noted that he had normal range of motion of the back.   

Private treatment reports from Medical Imaging dated in July 1998 indicate that x-rays of the lumbar spine revealed degenerative changes in the dorsal and lumbar spine.  

Associated with the claims file is a statement from J. A., M.D., dated in May 2011, which indicates that the Veteran reported that he sustained back strain during service due to carrying a large amount of weight from carrying chains in order to secure airplanes on the flight deck.  The examiner indicated that the Veteran's back pain may or may not have been due to his years in service but he had no service records to review.  He noted that the Veteran sustained further injury to his back in 1976 when he suffered a twisting injury to his back.  Dr. A. concluded that it is at least as likely as not that the Veteran's back injuries are related to service.  

Additional VA treatment reports reflect back complaints in November 2011.  

At a May 2012 VA examination, the Veteran was diagnosed with mild degenerative disc disease of the thoracic and lumbar spine.   The Veteran reported that he believed his back disability was due to carrying heavy equipment while in service.  

In January 2013, a VA medical opinion was obtained from the May 2012 VA examiner.  The VA examiner reviewed the claims file and opined that the Veteran's mild degenerative disc disease of the thoracic and lumbar spine was less likely than not incurred in or caused by service.  The examiner's rationale was that the Veteran's proposed etiology that he was too small to carry heavy weight during service is unfounded.  She noted that the most common etiology of degenerative disc disease is the aging process.  She cited to several medical treatises to confirm this finding.  She also noted that there is no evidence of a significant traumatic event which occurred in service which caused the Veteran's arthritis.  She concluded that in the absence of an inciting event, the Veteran's arthritis is due to the aging process and unrelated to service. 

In this case, service connection for a back disability is not warranted.  Based on the evidence of record, lay and medical, the Board finds that the weight of the evidence does not demonstrate that the Veteran had chronic symptoms related to his back in service or continuous symptoms since service.  

The service treatment records reflect reports of low back pain during service but no chronic disability was diagnosed during service or at the Veteran's separation from service.  Moreover, the first evidence of lumbar spine complaints after service came in 1977 after the Veteran sustained a twisting injury to his spine several years after he left service. 

Additionally, there is no evidence of a diagnosis of arthritis until 1998, more than twenty-four years after service.  Consequently, there is no evidence of arthritis of the lumbar spine in service or within the one year following service.  
 
As such, the evidence simply does not show a chronic back disability in service or within a year of service, and it does not show a continuity of symptoms since service regarding the claimed back disability.  In addition, while the Veteran's statements of continuing back problems since service are certainly entitled to some evidentiary weight, the Board attaches greater weight to the contemporaneous medical evidence, which is against a finding that back disability was shown at separation.  Instead, as noted above, it was first shown after service in 1976 or 1977,  

Service connection may also be proven by establishing a nexus between a current disability and service.

As to the Veteran's belief that his current back disability is related to his period of service, the Board acknowledges the holding of the U.S. Court of Appeals for the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is considered competent to observe symptoms such as pain, but determining a diagnosis for, or cause of, the symptoms requires medical training and expertise.  Likewise, the determination of the etiology of the lumbar spine disorder is a medically complex determination that requires advanced knowledge of the mechanical systems of the body.  Here, the Veteran has not been shown to have the requisite medical qualifications and/or training to address etiology of the lumbar spine disability. 

Nevertheless, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In the current case, while the Veteran submitted a statement from his private physician which linked the Veteran's back disability to his active duty service, the examiner provided no rationale for the conclusion.  The physician noted that he had not reviewed any service records in formulating his opinion.  Moreover, the examiner acknowledged the Veteran's post-service spine injury several years after service.  As such, the Board finds this opinion to be less probative than the VA opinion as to the etiology of the claims file.  This is so because, in contrast, the VA examiner thoroughly reviewed the record and statements of the Veteran, cited to medical treatise evidence, and provided a rationale for the conclusion that the Veteran's back disability was less likely than not related to service.  Although the VA examiner did not reference any of the Veteran's post-service back injuries, the examiner specifically noted that the Veteran did not sustain any injuries during service.  As such, the Board affords the VA examiner's opinion more probative weight as to the etiology of the Veteran's claimed back disability.   

In sum, the evidence weighs against a finding that the back disability developed in service or in the one year period following service, or has been continuous since service.  Moreover, the most probative and persuasive evidence is against a finding that the degenerative joint/disc disease of the lumbar spine is related to service on a direct basis. 

As it relates to the statements from the Veteran asserting a nexus between his back disability and his service, the Board again acknowledges Jandreau; here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

The weight of the evidence is against a finding that the Veteran's back disability was the result of his service, and the Veteran's claim is denied.


ORDER

Entitlement to service connection for a back disability is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


